DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “third party parameter” is indefinite. It is not clear what is or is not a third party parameter. Furthermore, it is not clear if and how the third party parameter is related to the third party software. It is not clear if it is the same “party” or not. The same rejection applies mutatis mutandis to claim 13.
Claim 1 recites the limitation "the measured physiological measurements" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, there is not a step recited of measuring as required by the recited limitation. The same rejection applies mutatis mutandis to claim 13.
Regarding claim 1, the limitation "by selected software" is indefinite. It is not known what qualifies as selected nor is it clear if it is related to the step of “providing an option…” Furthermore, 
Regarding claim 1, the limitation “a processed parameter” is indefinite. The method claim does not recite a step of creating or generating a processed parameter, therefore it is not clear as to what qualifies as a processed parameter. Furthermore, it is not clear as to how the processed parameter is related to the processing of the physiological measurements. The same rejection applies mutatis mutandis to claim 13.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 2012/123222 A1) in view of Manicka et al. (US 2009/0076348 A1) in view of Zaleski (US Pat. No. 7,945,457 B2).
Regarding claims 1 and 13, Chen et al. (‘222) teach a method of operating third party software on a medical monitoring device (#3), the method comprising: operating a medical monitoring with an operational software, said operational software configured to measure and display physiological measurements using a physiological sensor (#1) in a first display layout; downloading, onto the medical 
Regarding claim 2, Chen et al. (‘222) in view of Manicka et al. (‘348) in view of Zaleski (‘457) teach the method of claim 1, wherein the third party software is downloaded from a virtual software application store (see Chen et al. [0055], [0073]).
Regarding claim 3, Chen et al. (‘222) in view of Manicka et al. (‘348) in view of Zaleski (‘457) teach the method of claim 1, wherein the third party software computes a proprietary measurement (see Chen et al. [0069]).

Regarding claim 5, Chen et al. (‘222) in view of Manicka et al. (‘348) in view of Zaleski (‘457) teach the method of claim 3, wherein the third party software is downloaded on a per patient basis (see Chen et al. [0055], [0073]).
Regarding claim 6, Chen et al. (‘222) in view of Manicka et al. (‘348) in view of Zaleski (‘457) teach the method of claim 3, wherein the third party software is downloaded on a per device basis (see Chen et al. [0055], [0073]).
Regarding claim 7, Chen et al. (‘222) in view of Manicka et al. (‘348) in view of Zaleski (‘457) teach the method of Claim 1, wherein the third party software is a front end software (see Chen et al. [0055], [0073]).
Regarding claim 8, Chen et al. (‘222) in view of Manicka et al. (‘348) in view of Zaleski (‘457) teach the method of Claim 1, wherein the operational software is configured to process raw signals from the physiological sensor (see Chen et al. [0055], [0073]).
Regarding claim 9, Chen et al. (‘222) in view of Manicka et al. (‘348) in view of Zaleski (‘457) teach the method of Claim 8, wherein the third party software is configured to perform higher level determinations after the operational software processes the raw signals (see Chen et al. [0055], [0073]).
Regarding claim 10, Chen et al. (‘222) in view of Manicka et al. (‘348) in view of Zaleski (‘457) teach the method of Claim 9, wherein the higher level determinations comprise determining a wellness indication of a patient (see Chen et al. [0055], [0073]).
Regarding claim 11, Chen et al. (‘222) in view of Manicka et al. (‘348) in view of Zaleski (‘457) teach the method of Claim 1, wherein the third party software is configured to run on a virtual machine (see Chen et al. [0055], [0073]). The same rejection applies mutatis mutandis to claim 14.
.
Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive: Notwithstanding the 112 rejections that were necessitated by the present amendment, Chen et al. teaches providing an option in a graphical interface to select the operational software or the third party software (“smart phone (i.e., the portable electronic device)” see [0009], [0052], [0055]). Downloaded applications on a smart phones with a touchscreen, such as the smart phone in Chen et al., are executed by a user by selecting them on a graphical interface, e.g. touchscreen. This claim limitation recites function that any person operating a smart phone would be familiar. Selecting the base operating system or selecting an application is a fundamental function of smart phones. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK D REMALY/Primary Examiner, Art Unit 3793